In re McKinley, Otis R.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, No. 80-2481; to the Court of Appeal, Fifth Circuit, No. 04-KH-886.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence filed on June 7 and June 22, 2004, and documented by his inmate funds withdrawal requests. The district court is ordered to provide this Court with a copy of its judgment.